Waterman, J.
2 We have a number of motions in these cases which need not be specially noticed, for they will all be disposed of in what we have to say upon the merits of the controversy. Passing some objections to the notice upon which the second of these proceedings was founded, we will first consider the effect of the application on the ap-' peal then pending. We do not think sections 4091 • and 4092 of the Code, under which this proceeding was had, have the effect claimed for them by appellee in a case of this kind, where the party successful in the action seeks to correct an error for which he is clearly responsible. It would be a singular and an unfortunate state of affairs if an appellee could defeat an appeal taken to this court, whenever he saw fit, by merely applying for a modification of the judgment under the sections mentioned, yet that is substantially what is claimed on plaintiff’s part. It is said *450the final judgment is the modified one, and from this, only, an appeal will lie, for two appeals cannot be taken from the same judgment. The effect of this is that there is no final judgment until after the expiration of one year from the date of the original judgment, for during that period an application to modify may be made, and the right of appeal exists for only six months. Truly, an appellant is placed in a dilemma, if such a rule be adopted/ Doubtless appellee was entitled to have the judgment entry corrected after the appeal was taken, but the effect was not to merge the first judgment in the later one. Defendants’ appeal still stood, and the evidence taken on the merits of the case was properly brought here on that appeal. The effect of the correction at appellee’s instance was to impose upon him the burden of bringing into this court, as a part of the appeal then pending, the corrected record. This holding disposes of a number of contentions made by appellee, which need not be pointed out singly. We may also say at this time that the assignments of error are sufficiently specific to present the questions we deem necessary to be considered.
*4523 *450II. This brings us to the question of McAlister’s liability. It is claimed the obligation of McAlister was partly oral, and in part in writing. The only testimony which is claimed to relate to an oral promise is the following, given by the witness Salinger (we set out question and answer, so that the effect of the evidence may fully appear) : “Q. You may state to the jury why those notes were not signed by Dr. McAlister. A. By the time the Culbertson letter and these blank notes got down to Manning, Dr. McAlister had already been there some little time! He was pretty nervous and uneasy, and wanted to get home, when these blank notes came down from Culbertson. We ourselves did not feel like signing them ourselves, or having Dr. McAlister do it, until we went up to Carroll and checked it up, and could see whether there was that much coming due. It was finally agreed to make the contract anyhow, because whatever there *451was due on notes, we could find it out and the blank notes were dated December 1st, — nearly fourteen days yet. Made out the contract of Noyember 16th, and Dr. McAlister took his duplicate with him, and then we looked it up in Carroll to see whether that was the right amount. We were to send them down there; then he would sign them and re-, turn them to us. • He did not want, to wait until it was looked up. He took away his end of it, in other words, before these notes that Culbertson sent down were signed. The three parties made this contract about two days after we got this letter to the best of my recollection; some little'negotiations afterwards, anyhow;.” It is apparent that this is a very indefinite testimony upon which to base a finding of an agreement distinct from the writing. No such thing was inquired for, nor does ’it appear from this' answer, even, standing alone, that the witness was speaking of anything else than' the negotiations which led up to the writing; and' it is admitted the writing did not obligate McAlister absolutely to sign the notes. But, to strengthen this view, we set out.the next question asked of this witness, who, by the way, was under direct examination: “Now, I will ask you if Dr. Mc-Alister ever carried out this agreement that is contained in this paper.” It is clear from this that plaintiff’s counsel in the court below understood the answer we have quoted as referring only to negotiations leading up to the making of the writing. It is needless to do more than say that these are merged in that instrument; We find no evidence of any oral agreement on McAlister’s part. We turn now to. the writing which was first claimed upon. It is in these word's: “Manning, Iowa, November 16, 1891. ' On this day Ben], T. Salinger and L. P. Brigham have made their three notes for $2,400.00 each, drawing 8% interest, due November 16th, 1895, 6, and Y, respectively; no interest payable until January 1, 1892; annually thereafter to H. C. McAlister. These notes are given in full of account between said parties to date, in full of settlement of all former notes given, and *452all matters growing out of the loaning and handling of McAlister’s money by said other parties. • As collateral to said three notes, Benj. I. Salinger has turned over to said McAllister the following policies of insurance on the life of. the said Salinger, on which he agrees to keep up the premiums: ^298,874, New York Life Insurance Company; $:444,30'0, Equitable LHe Assurance Association of the U. S.; 15,28 5, Connecticut General Life Ins. Co. Said Salinger has this day sold to said McAlister his law library, by bill of sale in writing of even date herewith. Said library is to remain in the possession of said Salinger, and may be removed from the state by him: When said three notes are paid, the title to said library and to said life insurance policies shall revert to said Salinger. All collaterals heretofore deposited with said' McAlister, or held for him by said Salinger & Brigham, are now the property of said last-named parties; and this includes all chbses in action and suits pending now standing in the name of, or enforceable, by said McAlister. All the personal property now standing on the farm adjoining the town of Harris, in Osceola county, Iowa, is now the property of said Salinger & Brigham, except that, out of the proceeds of the sale of the same, McAlister is to be paid $1,000.00, to be applied as a payment on said three notes. As further collateral, McAlister shall receive what are known as the TEtyckman Notes,’ now on deposit with W. L. Culbertson at Carroll, Iowa. This agreement' shall not become operative until the said McAlister shall sign certain notes, heretofore agreed upon, as surety for said Salinger & Brigham, and the same when so signed, accepted by the said Culbertson in full of settlement of all matters between Culbertson and Salinger & Brigham. Benj. I. Salinger. L. P. Brigham. II. O. McAlister.” As we have said, plaintiff now concedes no obligation is imposed on McAlister by this writing, and this is manifest from its terms. It is purely optional with McAllister whether he.would sign the'notes, and this he *453never did. It was a settlement .of matters between the parties on certain terms, if McAlister chose to accept the same, and he declined finally to do this. But it is claimed on plaintiff’s part that the last clause of this instrument recites an oral agreement to sign the notes. The language referred to is this: “This agreement shall not become operative until the said McAllister shall sign certain notes, heretofore agreed upon, as surety for Salinger & Brigham,” etc. This does not mean that an independent agi-eement existed, binding McAllister to sign the notes, but only that the identity of the notes to which'this writing referred had been settled by agreement. The language used here was clearly so employed only to avoid setting out a description of the notes. We have examined this record carefully, and fail to find any evidence warranting a judgment against McAlister.
4 Some question is made by plaintiff as to the sufficiency of the answer to put in issue defendant’s want of liability on the oral contract pleaded. The original petition, as before remarked, based the claim of plaintiff on the written contract. The answer, among other things, denied that McAlister “agreed to pay, or assumed the payment of, the several notes described in the petition, or either or any part of them.” There is also- a general denial. At about the end of plaintiff’s case he amended his petition by alleging that the agreement to sign the notes was in part written and in part oral. This was apparently done to have the pleadings.correspond, as was supposed, with the proof. No further pleading was filed by defendant McAlister, nor was any question raised in the trial court because of his failure to do so. The case proceeded on the theory that his denial went to the amendment, and we shall so treat it here. Hoyt v. Hoyt, 68 Iowa, 703; Alleman v. Stepp, 52 Iowa, 626; Warren v. Chandler, 98 Iowa, 237. On both appeals, reversed.